Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Status of claims
The amendment filed on 03/29/2021 is acknowledged. Claims 1-18, 30-32, and 41 have previously been canceled, claim 53 has been withdrawn, and new claims 54-57 have been added. It is noted that the status of withdrawn claim 53 is incorrectly stated as “(currently amended)”. It should be corrected as “(withdrawn, currently amended)”. New claims 54 and 55 are dependent claims of claim 53 and are thus withdrawn by the 

Rejections withdrawn
Applicant’s amendments and arguments filed on 03/29/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejection of claims 30-33 over Takeuchi et al. (US 5,624,962), Parsons et al. (WO 03/089007 A1), Porcello (US 6,015,530), Morris (US 5,288,492), and Ledewitz (US 4,493,439) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. New claims 56 and 57 are included and the rejections are modified based on the new claims. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-27, 34, 35, 37-40, 43, 45, 47-49, 56, and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 5,624,962) in view of Parsons et al. (WO 03/089007 A1) and Porcello (US 6,015,530).
Takeuchi et al. disclose an aqueous drug composition to be spread on the region to be treated, including the nasal cavity (column 4, lines 39 and 40), comprising an 18 fatty acid surfactant; column 5, lines 20-23), 0.2 to 2.1 % of methylcellulose (modified cellulose thickener) which has a viscosity of 13-12,000 mPa·s (cPs) at 20 °C in an aqueous solution (column 2, lines 60-64); and a buffer such as lactic acid to adjust the pH of the composition within a range of 3 to 10 (column 5, lines 12-19). Table 1 (item 22) exemplifies a composition for ophthalmic use (in eye drops) comprising 5% by weight of PVP-I and 2.1% by weight of Metolose SM 1500 (viscosity of 1500 mPa·s (cPs) at 20 °C in an aqueous solution), having a pH of 3. 
The limitation of claim 27 is construed as a further limitation of an alternative polyethyoxylated surfactant. 
Although Takeuchi et al. generally suggest nasal application of agents including antihistamines (column 4, lines 40-41), as well as application of povidone iodine, they do not specifically direct one to: i) apply PVP-I to the nasal cavity; and ii) by wiping with swab.
The 1st deficiency is cured by Parsons et al. who teach applying antihistamines and povidoine iodine to the nasal cavity to relieve nasal congestion and treat cough and flu: see the entire reference, especially the last line of the abstract; the last two lines of the second paragraph of page 1; page 2, fifth paragraph; last paragraph on page 3; and claims 1, 6, 22-25. Administration occurs 1 to 6 times per day (page 8, second paragraph). 

Note, although Takeuchi et al. do not expressly teach the properties recited in claims 19 and 21-24, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties whether expressly recognized by Takeuchi et al. or not. See MPEP 2112.01 II.
The 2nd deficiency is cured by Porcello who teaches nasal solution or ointment for treating sinus infection by spraying or swabbing (wiping) the nares (surface of nostril) (entire reference, especially abstract, the paragraph bridges column 2 and 3 and column 3, line 60 through column 4, line 20).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Takeuchi et al. and Porcello to specify applying the nasal disinfect composition taught by Takeuchi et al. by swabbing. Swabbing a nasal disinfect composition for treating nasal infection was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicants argue that Takeuchi et al. explicitly teach PVP-I only being suitable for administration to skin.
claim 1 that an aqueous drug composition comprising an effective amount of one or more drugs; in claim 5 (dependent claim of claim 1) that the drug in the said composition are suitable for local or dermatological use, wherein the pharmaceutically effective is selected from the group consisting of antimicrobials for dermatologic use, etc.; in claim 7 (dependent claim of claim 5) that the antimicrobials for dermatologic use is povidone iodine; and in claim 8 (dependent claim of claim 1) that he pharmaceutically effective drug in the said composition is suitable for administration into body cavities is selected from the group consisting of agents for otic and nasal use, synthetic antibacterials, etc. Thus Takeuchi et al. generally teach nasal application of agents including PVP-I. Although Takeuchi et al. do not exemplify PVP-I in any specific nasal composition, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In the instant case, Parsons et al. teach applying PVP-I to the nasal cavity to treat cough and flu. Thus it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to apply the PVP-I of the primary reference nasally. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  


However, this argument is not deemed persuasive. Parsons et al. teach a pharmaceutical composition in form of spray, etc., comprises a combination of a decongestant and at least one other active ingredient selected from an antiseptic anesthetic (abstract); wherein spray is applied via nasal route (last paragraph on page 3 and claims 24 and 25), an antiseptic anesthetic is selected from PVP-I (claim 6).

Applicants argue that Porcello does not teach the composition in the claimed method, i.e., an antimicrobial composition comprising antimicrobial agent elected form the group consisting of iodine, an iodophor, and a combination thereof.
However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In the instant case, Porcello reference is brought in to provide teachings of method of administrating nasal disinfect composition for treating nasal infection including nasal swabbing.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
Claims 28, 29, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 5,624,962), Parsons et al. (WO 03/089007 A1), and Porcello (US 6,015,530), further in view of Choe et al. (The Korean American Woman’s Nose, Arch Facial Plast Surg. 2006;8:319-323).
Takeuchi et al, Parsons et al., and Porcello suggest applying povidone-iodine directly to nasal tissue, as discussed supra. The prior art does not explicitly state the depth of application into the nasal cavity, but since the average depth in an adult is 3cm as taught by Choe et al (see table 1) and since Porcello teaches application via nasal spray or swab to relieve congested nasal passages, one would reasonably administer the nasal spray or swab to a depth effective to provide optimal symptom relief, i.e., up to 3 cm, at least.    

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 5,624,962), Parsons et al. (WO 03/089007 A1), and Porcello (US 6,015,530), further in view of Shimizu et al. (US 4,728,509).
The combined teachings of Takeuchi et al, Parsons et al., and Porcello do not specify addition of hydroxyethyl cellulose as a thickener. This deficiency is cured by Shimizu et al. who teach hydroxyethyl cellulose as a thickener in aqueous liquid nasal preparation (column 1, line 29 through column 2, line 24). It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to add hydroxyethyl cellulose as a thickener to the drug composition taught by the combined teachings of Takeuchi et al, Parsons et al., and Porcello, since hydroxyethyl cellulose is a conventional thickener as taught by Shimizu.
Claims 41 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 5,624,962), Parsons et al. (WO 03/089007 A1), and Porcello (US 6,015,530), further in view of Stredic, III (US 5,738,643).
The combined teachings of Takeuchi et al, Parsons et al., and Porcello do not specify the composition being applied with a fiber swab and the weight percentage of it. This deficiency is cured by Stredic, III who teaches fiber swab be inserted into nasal cavity of an adult human to transport liquid (entire reference, especially abstract, column 2, line 15-29). It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to deliver the liquid composition taught by the combined teachings of Takeuchi et al. and Parsons et al with a fiber swab, since that is a conventional administrative route as taught by Stredic, III. Regarding claim 42, a reasonable inference could readily be made that it would have been beneficial to have loaded the swab to the maximum workable extent, in order to optimize efficiency of application. 

Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 5,624,962), Parsons et al. (WO 03/089007 A1), and Porcello (US 6,015,530), further in view of Hansen (US 2003/0180380 A1).
The combined teachings of Takeuchi et al, Parsons et al., and Porcello do not specify the composition further comprising glycerin. This deficiency is cured by Hansen who teaches adding glycerin as a nasal moisturizer to an aqueous nasal solution comprising PVP-I for treating nasal infection since halogens or halides may be 

Response to Applicants’ arguments:
Argument regarding the 2nd-5th 103 rejections are basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 5,624,962) and Parsons et al. (WO 03/089007 A1), further in view of Morris (US 5,288,492).
The combined teachings of Takeuchi et al. and Parsons et al. do not specify the drug composition being applied using an applicator. 
This deficiency is cured by Morris who teaches an aqueous solution to be applied in combination with a dispenser consisting of a flexible plastic container having a spray 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to provide the drug compositions taught by the combined teachings of Takeuchi et al. and Parsons et al. in a container comprising an applicator, since this conventional as taught by Morris. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/29/2021, have been fully considered but they are moot in view of new ground of rejections. 

New ground of rejections
Upon reconsideration the examiner is applying the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-25, 33, 39, 40, 42, 43, 45, and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawtin (GB 2338649 A) in view of Porcello (US 6,015,530) and Osbakken et al. (US 2002/0061281 A1).
Hawtin teaches a method of treating nasal passage infections caused by Methicillin Resistant Staphylococcus Aureus (would include all strains) comprising delivering to nasal vestibule (≥ 1 cm and 2 cm into the nasal cavity in claims 28 and 29) with a nozzle an aerosol composition comprising an antiseptic including triclosan and PVP-I, a sorbitan derivative surfactant such as sorbitan tristearate (non-ionic nd and 3rd paragraph on page 4, claims 1, 3, 9, and 19). The composition is spray to cover the remained there (the claimed ≥ 10 seconds).
Note, although Hawtin does not expressly teach the properties recited in claims 21-24, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties whether expressly recognized by Hawtin or not. See MPEP 2112.01 II.
Hawtin does not teach: i) the composition being applied by wiping with swab; ii) the pH of the composition being <5; and iii) wiping the antiseptic composition directly to the nasal tissue in the nasal cavity of the subject a second time in the same day (claims 39 and 48).
The 1st deficiency is cured by Porcello whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hawtin and Porcello to specify applying the nasal disinfect composition taught by Hawtin by swabbing. Swabbing a nasal disinfect composition for treating nasal infection was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Regarding claim 42, a reasonable inference could 
The 2nd and 3rd deficiencies are cured by Osbakken et al. who teach a method of treating chronic sinusitis in a mammal caused by Staphylococcus aureus (would include all strains) comprising administering to the nasal sinuses (≥ 1 cm and 2 cm into the nasal cavity in claims 28 and 29) of a patient 1-3 times a day a pharmaceutical composition, with a pH of about 3.0-8.5 adjusted by an appropriate acid comprising one or more active ingredients selected from the group consisting of an anti-infective agent, etc., a surfactant such as span and polysorbate, a buffering agent, and water; wherein the anti-infective agent includes antiseptic such as iodine or a salt thereof including PVP-I (entire reference, especially abstract, paragraph 82, 90, 100, 107, 119, 123, 133, 134, 173, 223, and 224, and claims 1-3, 6, 9, 12, 21, 22, and 25). The composition is spray to cover the remained there (the claimed ≥ 10 seconds).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hawtin and Osbakken et al. to specify the composition have a pH of about 3.0-8.5 adjusted by an appropriate acid and applying the nasal disinfect composition taught by Hawtin 1-3 times a day. A nasal disinfect composition for treating nasal infection having a pH of about 3.0-8.5 adjusted by an appropriate acid and being applied 1-3 times a day were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
	
Claims 26, 27, 34, 35, 37, 38, 50-52, 56, and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawtin (GB 2338649 A), Porcello (US 6,015,530), and Osbakken et al. (US 2002/0061281 A1), and further in view of Takeuchi et al. (US 5,624,962).
The teachings of Hawtin are discussed above and applied in the same manner.
Hawtin does not specify the surfactant being a polyethoxylated C18 fatty acid (claim 26), the acid buffer being lactic acid (claims 56 and 57), and composition further comprising a thickener such as modified cellulose and the viscosity of the composition (claims 34, 35, 37, 38, and 50-52).
These deficiencies cured by Takeuchi et al. whose teachings are discussed above and applied in the same manner. Takeuchi et al. also teach surfactants including polysorbate 80 (a sorbitan derivative) (column 5, line 20-23) and a composition comprising 0.2 to 2.1 % of methylcellulose is liquid at room temperature or lower thus can be easily administered or spread on the region to be treated and form gel at body temperature of mammal thus can keep a good residence of drugs in any regions and maintain a prolonged effect of drugs by using gelling materials which can be administered to any regions to be treated and give no discomfort after administration and a composition for body cavity comprising 2.1% by weight of Metolose SM 1500 (column 2, line 17-46 and example 24).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hawtin and Takeuchi et al. to replace sorbitan derivative surfactant in the composition taught by Hawtin with polyoxyethylene hydrogenated castor oil (non-ionic polyethoxylated C18 fatty acid surfactant). Both 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osbakken et al. and Takeuchi et al. to specify the acid buffer in the composition taught by Osbakken et al. being lactic acid. Lactic acid being suitable acid buffer in disinfecting nasal spray was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hawtin and Takeuchi et al. to add 2.1 % of methylcellulose (modified cellulose thickener) in the composition taught by Hawtin which has a viscosity of 13-12,000 mPa·s (cPs) at 20 °C in an aqueous solution. Adding 2.1 % of methylcellulose (modified cellulose thickener) in disinfecting nasal spray was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose with the advantage of .

Claims 28, 29, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawtin (GB 2338649 A), Porcello (US 6,015,530), and Osbakken et al. (US 2002/0061281 A1), further in view of Choe et al. (The Korean American Woman’s Nose, Arch Facial Plast Surg. 2006;8:319-323).
Hawtin suggests applying povidone-iodine directly to nasal tissue, as discussed supra. The prior art does not explicitly state the depth of application into the nasal cavity, but since the average depth in an adult is 3cm as taught by Choe et al (see table 1) and since Porcello teaches application via nasal spray or swab to relieve congested nasal passages, one would reasonably administer the nasal spray or swab to a depth effective to provide optimal symptom relief, i.e., up to 3 cm, at least.    

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hawtin (GB 2338649 A), Porcello (US 6,015,530), Osbakken et al. (US 2002/0061281 A1), and Takeuchi et al. (US 5,624,962), further in view of Shimizu et al. (US 4,728,509).
The teachings of Takeuchi et al. do not specify addition of hydroxyethyl cellulose as a thickener. 
This deficiency is cured by Shimizu et al. who teach hydroxyethyl cellulose as a thickener in aqueous liquid nasal preparation (column 1, line 29 through column 2, line 24). It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to add hydroxyethyl cellulose as a thickener to the drug composition taught by the combined teachings of Takeuchi et al, since hydroxyethyl cellulose is a conventional thickener as taught by Shimizu.
Claims 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawtin (GB 2338649 A), Porcello (US 6,015,530), Osbakken et al. (US 2002/0061281 A1), and further in view of Hansen (US 2003/0180380 A1).
The teachings of Hawtin does not specify the composition further comprising glycerin. 
This deficiency is cured by Hansen whose teachings are discussed above and applied in the same manner. It would have been prima facie obvious at the time of the . 

Claims 19-25, 28, 29, 33, 39, 40, 42, 43, 45-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osbakken et al. (US 2002/0061281 A1) in view of Porcello (US 6,015,530) and Hawtin (GB 2338649 A).
The teachings of Osbakken et al. are discussed above and applied in the same manner.
Note, although Osbakken et al. do not expressly teach the properties recited in claims 21-24, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties whether expressly recognized by Osbakken et al. or not. See MPEP 2112.01 II.
Osbakken et al. do not specify: i) the weight percentages of PVP-I and surfactant; ii) the composition being applied by wiping with swab.
The 1st deficiency is cured by Hawtin whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osbakken et al. and Hawtin to specify he weight percentages of PVP-I and surfactant in the composition taught by Osbakken et al. being 0.95% by weight and 4.25% by weight, respectively. Incorporating 0.95% by weight of antiseptic and 4.25% by weight of surfactant in a nasal spray for nasal disinfecting treatment was well known to a person of ordinary skill in the 
The 2nd deficiency is cured by Porcello whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osbakken et al. and Porcello to specify applying the nasal disinfect composition taught by Osbakken et al. by swabbing. Swabbing a nasal disinfect composition for treating nasal infection was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Regarding claim 42, a reasonable inference could readily be made that it would have been beneficial to have loaded the swab to the maximum workable extent, in order to optimize efficiency of application. 
Claims 26, 27, 34, 35, 37, 38, 50-52, 56, and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osbakken et al. (US 2002/0061281 A1), Porcello (US 6,015,530), and Hawtin (GB 2338649 A), and further in view of Takeuchi et al. (US 5,624,962).
The teachings of Osbakken et al. are discussed above and applied in the same manner.
18 fatty acid (claim 26), the acid buffer being lactic acid (claims 56 and 57), and composition further comprising a thickener such as modified cellulose and the viscosity of the composition (claims 34, 35, 37, 38, and 50-52).
These deficiencies cured by Takeuchi et al. whose teachings are discussed above and applied in the same manner. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osbakken et al. and Takeuchi et al. to replace polysorbate surfactant in the composition taught by Osbakken et al. with polyoxyethylene hydrogenated castor oil (non-ionic polyethoxylated C18 fatty acid surfactant). Both polysorbate surfactant and polyoxyethylene hydrogenated castor oil being suitable nonionic surfactant in disinfecting nasal spray was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing polysorbate surfactant in the composition taught by Osbakken et al. with polyoxyethylene hydrogenated castor oil flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. The limitation of claim 27 is construed as a further limitation of an alternative polyethyoxylated surfactant. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osbakken et al. and Takeuchi et al. to specify the acid buffer in the composition taught by Osbakken et al. being lactic acid. Lactic acid being suitable acid buffer in disinfecting nasal spray was well known to a person of ordinary skill in the art at the time of the invention. The motivation for 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osbakken et al. and Takeuchi et al. to add 2.1 % of methylcellulose (modified cellulose thickener) in the composition taught by Osbakken et al. which has a viscosity of 13-12,000 mPa·s (cPs) at 20 °C in an aqueous solution. Adding 2.1 % of methylcellulose (modified cellulose thickener) in disinfecting nasal spray was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose with the advantage of easy spraying and keeping a good residence of drugs in any regions and maintain a prolonged effect of drugs.
	
Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Osbakken et al. (US 2002/0061281 A1), Porcello (US 6,015,530), Hawtin (GB 2338649 A), and Takeuchi et al. (US 5,624,962), further in view of Shimizu et al. (US 4,728,509).
The teachings of Takeuchi et al. do not specify addition of hydroxyethyl cellulose as a thickener. 
This deficiency is cured by Shimizu et al. who teach hydroxyethyl cellulose as a thickener in aqueous liquid nasal preparation (column 1, line 29 through column 2, line 24). It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to add hydroxyethyl cellulose as a thickener to the drug .
	
Claims 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osbakken et al. (US 2002/0061281 A1), Porcello (US 6,015,530), and Hawtin (GB 2338649 A), and further in view of Hansen (US 2003/0180380 A1).
The teachings of Osbakken et al. does not specify the composition further comprising glycerin. 
This deficiency is cured by Hansen whose teachings are discussed above and applied in the same manner. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to add glycerin to the compositions taught by the teachings of Osbakken et al. for the art-recognized purpose (nasal moisturizer) taught by Hansen. 	

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/29/2021, have been fully considered but they are moot in view of new ground of rejections. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HONG YU/
Primary Examiner, Art Unit 1612